NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIAM BROOKS, DOC #R51617,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )       Case No. 2D18-2432
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

William Brooks, pro se.



PER CURIAM.

             Affirmed.



NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.